DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The examiner notes that while the provided copies of DE 2011000797, DE 102010016810 and DE 102006058549 do not include an English abstract and are not cited in the European Search Report, they are described in the Background and Summary of the application, thus providing the concise explanation of the relevance.

Specification
The abstract of the disclosure is objected to because the term “(Figure 1)” at the bottom of the abstract should be removed.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the direction in which the drum storage advances must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  More specifically, the claim recites that the drum storage is advanced such that there is a safe physical separation between notes of value to be permanently stored and subsequently intermediately stored notes of value.  However the drawings do not illustrate the drum storage moves forward, i.e. advances, to create a safe physical separation. There is no indication in which direction the drum storage moves.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 13, 14, 17 and 18 are objected to because of the following informalities:  
Claims 13  and 14 recite “storing the at least one second note of value on the drum storage adjacent to and spaced a second distance apart from a last note of value of the plurality of first notes of value that have been checked negative for the at least one safety feature”, which appears to be redundant with that of claim 12.
Claim 17 recites the limitation "the denomination”  There is insufficient antecedent basis for this limitation in the claim.  Suggested language is “a denomination”.
Claim 18 recites “storing the at least one third note of value on the drum storage adjacent to and spaced the second distance apart from the at least one of the plurality of first notes of value that is identified during the identifying”, which appears to be redundant with that of claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim 1 recites “to advance the drum storage such that a safe physical separation between the notes of value to be permanently stored and subsequently intermediately stored notes of value exists” and claim 6 recites “to advance the drum storage…”.  Claim 7 recites “advancing,…, the drum storage such that a safe physical separation is defined between the last of the first plurality of notes of value that have been checked negative and stored on the drum storage and the at least one note of value of the second plurality of notes of value such that the second distance is greater than the first distance”.  The specification does not clearly describe an embodiment of a drum moving forward, i.e. advances, to create the separation.  As such, the specification does not appear to describe how a physical separation is created by moving the drum forward.  Does the drum storage not move forward for the notes of value to be stored in the at least one cash box but moves forward for the notes of value to be permanently stored within the drum?  Does the drum storage move forward with respect to the first plurality of notes of value that have been checked negative and stored on the drum but does not moved forward with respect to the at least one note of value of the second plurality of notes of value, or moves forward at different distances? The specification does not clearly describe either of these embodiments and drawings do not illustrate which direction the advancement, i.e. forward movement, would be, e.g. left to right, moves in the direction towards the input./output compartment, etc. with respect to these two claims.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 18.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 

Examiner’s Remarks
With respect to claim(s) 1-11, the examiner makes no prior art rejection. However, these claims are not allowable pursuant to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, rejection. 

Allowable Subject Matter
Claims 12, 15, 16 and 20 are allowed.
Claims 13, 14, 17 and 18 are/would be allowable if rewritten or amended to overcome the claim objections (where applicable), set forth in this Office action.
With respect to claim 12, prior art fails to teach or reasonably suggest, storing the at least one second note of value on the drum storage adjacent to and spaced a second distance apart from a last note of value of the plurality of first notes of value that have been checked negative for the at least one safety feature, wherein the second distance is greater that the first distance, in addition to the other limitations of the claim.
Claims not specifically addressed are/would be allowable due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Whytock et al. (US 2019/0333308) Teaches a temporary escrow holds/stores holds rejected (invalidated)/counterfeit notes on a separate rotating drum ([0044]).  The counterfeit notes are then directed elsewhere, e.g. exception cassette 170 or pocket input/output 111 ([0046], [0059], [0062]).
Wanibe et al. (US 2005/0006458) discloses in Figs. 3, 4 and 6, a device for handling notes of value, with an input/output compartment (20), an intermediate storage unit (40) comprising a drum storage (401), at least one cash box (60), a transport device (conveyor) for the transport of notes of value between the afore-mentioned units, and a control unit (140), wherein the control unit is configured to control the transport device such that notes of value which are to be stored in the at least one cash box are fed to the drum storage and are intermediately stored thereat, and these notes of value are again removed from the intermediate storage unit after receipt of a confirmation information, are fed to the at least one cash box and are stored therein ([0010], [0024], [0025],  [0051]),
	Mizuno (US 2016/0350995) discloses determining whether a banknote discriminated in the discrimination has a serial number found in a counterfeit note serial number list.  When a positive result is obtained, the banknote is transported to a counterfeit note storage compartment, and when a negative result is obtained, which indicates the banknote is a normal banknote, the banknote is transported to the proper banknote storage compartment.

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUEZU ELLIS/Primary Examiner, Art Unit 2876